                     Case 1:21-sw-00147-RMM Document 4 Filed 07/15/21 Page 1 of 2



AO 93C (08/18) Warrant by Telepbone or Other Reliable Electronic Means
                                                                                         ~ Original                  o Duplicate      Original


                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                                    District of Columbia

                     In the Matter of the Search of
                                                                                )
               (Briefly describe the property to be searched or
                  identify the person by name and address)                      )
                                                                                )      Case No. 21-SW-147
 APPLE BLACK IPHONE 11 (!MEl: 356543101844685); APPLE BLACK
 IPHONE 11 (IMEl: 356115091860888)                                              )
 CURRENTLY LOCATED AT THE FBI, WASHINGTON FIELD OFFICE,
                                                                                )
 WASHINGTON, D.C.                                                               )
 UNDER RULE 41
            WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the                              District of               Columbia
(identify the person or describe the property to be searched and give its location):
  See Attachment A, incorporated herein.




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment S, incorporated herein.




          YOU ARE COMMANDED to execute this warrant on or before                    June 1, 2021         (not to exceed 14 days)
      o   in the daytime 6:00 a.m. to 10:00 p.m. v1at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Robin M. Meriweather
                                                                                                      (United States Magistrate Judge)

     o Pursuant to 18 U.S.c. § 31 03a(b), I find that immediate notification may have an adverse result listed in 18 U.S.c.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     o for __ days (not to exceed 3D) 0 until, the facts justifying, the later specific date of
                                                                                                                          Robin M. Meriweather
                                                                                                                          2021.05.19 16:28:30 -04'00'
Date and time issued:          --
                               05/19/2021                                -
                                                                                                           ----;;;(jge ·s signature

City and state:      Wash_in_,g"-t_o_n,,_O
                                   __C                                   _                    Robin M. Meriweather, Magistrate Judge
                                                                                                            Printed name and title
                     Case 1:21-sw-00147-RMM Document 4 Filed 07/15/21 Page 2 of 2


AO 93C (08/18) Warrant by Telepbone or Other Reliable Electronic Means (Page 2)

                                                                             Return

Case No.:                                                                                      Copy of warrant and inventory left with:
 21-SW-147
Inventory made in the presence of:




                                                                          Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:       t/1r/ul-1
               (        (


                                                                                          5A
